Citation Nr: 1336816	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for undifferentiated schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1966. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A Notice of Disagreement (NOD) was received in June 2007, a Statement of the Case (SOC) was issued in December 2007, and a Substantive Appeal was received in February 2008. 

The RO in Reno, Nevada, has since assumed jurisdiction over the appeal.

The Veteran testified at RO hearings in July 1997 and September 2007, and at a hearing before the Board in January 2009.  Transcripts of these proceedings are associated with the claims file.

In June 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Following the most recent readjudication of the Veteran's appeal in the September 2010 Supplemental SOC (SSOC), additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in May 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, in a March 2011 statement, the Veteran indicated that he was hospitalized for his schizophrenia by the VA Medical Center (VAMC) in Temple, Texas, from January 2011 to February 2011.  The Veteran requested that these records be obtained.  To date, these records are not in the Veteran's Virtual VA or VBMS paperless claims files.  His Virtual VA claims file includes a document indicating that the Veteran was hospitalized by the VAMC  in Temple, Texas, beginning on January 26, 2011, but these hospitalization records are not in his paper or paperless claims files.  Upon remand, these pertinent records must be obtained.  Additionally, upon remand, the Veteran's most recent, pertinent outpatient treatment records from the local VAMCs must also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Furthermore, the Veteran's personnel file is not currently in the claims file.  In the November 2011 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran's personnel records would provide evidence in support of his claim - particularly, in explaining an in-service misconduct incident and how this was an example of psychological problems.  Thus, the Board finds that, upon remand, these records must also be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's VA inpatient treatment records from the VAMC in Temple, Texas, for his psychological treatment and hospitalization from January 2011 to February 2011.

Obtain all pertinent VA outpatient treatment records from the San Diego, California, VAMC since July 2006 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Las Vegas, Nevada, VAMC since September 2006 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Central Texas VAMC since April 2004 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2013) must be complied with.

3.  After completion of the above, the AMC/RO should review the entire record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






	
(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



